


EXHIBIT 10.39


SECOND AMENDMENT TO OFFICE LEASE
This SECOND AMENDMENT TO OFFICE LEASE (“Second Amendment”) is made and entered
into as of December 14, 2012, by and between KILROY REALTY, L.P., a Delaware
limited partnership ("Landlord"), and VOLCANO CORPORATION, a Delaware
corporation (“Tenant").
R E C I T A L S :
A.Landlord and Tenant are parties to that certain Office Lease dated December
28, 2009 (the "Office Lease"), as amended by that certain First Amendment to
Office Lease dated January 14, 2011 (the "First Amendment") (the Office Lease
and the First Amendment shall collectively be referred to as the "Lease"),
whereby Landlord leases to Tenant and Tenant leases from Landlord approximately
34,986 rentable square feet of space commonly known as Suites 100, 150 and 200
(the "3661 Premises") located on the first (1st) and second (2nd) floors of that
certain office building located at 3661 Valley Centre Drive, San Diego,
California, commonly known as Building 3 (the "3661 Building"). The term
"Project," as used in the Lease (as amended), shall mean (i) the 3661 Building
and the Common Areas, (ii) the land (which is improved with landscaping, parking
structures and/or facilities and other improvements) upon which the 3661
Building and the Common Areas are located, and (iii) the other office buildings
located adjacent to the 3661 Building (as well as the land (which is improved
with landscaping, parking structures and/or facilities and other improvements)
upon which such adjacent office buildings are located) commonly known as
(a) that certain building located at 3579 Valley Centre Drive, San Diego,
California commonly known as Building 1, (b) that certain building located at
3611 Valley Center Drive, San Diego, California, commonly known as Building 2
(the "3611 Building"), (c) that certain building located at 3721 Valley Centre
Drive, San Diego, commonly known as Building 4 (the "3721 Building"), and
(d) that certain building located at 3811 Valley Centre Drive, San Diego,
commonly known as Building 5.
B.Landlord and Tenant desire to relocate the 3661 Premises, substituting for
such 3661 Premises approximately 92,602 rentable square feet of space commonly
known as Suites 100, 300, 400 and 500 (the "Substitute Premises") comprising
(i) the entirety of the rentable square footage located on the first (1st) floor
of the 3721 Building commonly known as Suite 100 consisting of approximately
18,047 rentable square feet of space ("Suite 100"), (ii) the entirety of the
rentable square footage located on the third (3rd) floor of the 3721 Building
commonly known as Suite 300 consisting of 24,937 rentable square feet of space
("Suite 300"), (iii) the entirety of the rentable square footage located on the
fourth (4th) floor of the 3721 Building commonly known as Suite 400 consisting
of 24,937 rentable square feet of space, and (iv) the entirety of the rentable
square footage located on the fifth (5th) floor of the 3721 Building commonly
known as Suite 500 consisting of 24,681 rentable square feet of space, as such
Substitute Premises is more particularly delineated on Exhibit A attached hereto
and made a part hereof, and to make other modifications to the Lease, and in
connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Second Amendment.
2.    Premises.
2.1    Surrender of 3661 Premises.
2.1.1    In General. The 3661 Premises is currently leased by Tenant and shall
continue to be leased by Tenant until the date (the "3661 Surrender Date") which
is fourteen (14) days after the occurrence of the "Substitute Premises
Commencement Date" (as that term is defined in Section 2.2 of this Second
Amendment, but ignoring any adjustment arising as a result of any "Tenant Delay"
(as that term is defined in Section 5.2 of the Work Letter attached hereto as
Exhibit B (the "Work Letter")). Effective as of the 3661 Surrender Date,
Landlord and Tenant hereby agree that each of them shall be fully and
unconditionally released and discharged from their respective obligations
arising under the Lease, as hereby amended, following the 3661 Surrender Date
with respect to the 3661 Premises; provided, however, the foregoing releases
shall not apply (A) to the extent expressly set forth to the contrary herein, or
(B) with respect to those obligations which expressly survive the expiration or
earlier termination of the Lease. Until such 3661 Surrender Date, Tenant shall
remain liable for the performance of all of its obligations under the Lease, as
hereby amended, with respect to the 3661 Premises, including but not limited to
Tenant's payment of Base Rent and Tenant's Share of Direct Expenses; provided,
however, Tenant shall not be obligated to pay Base Rent and Tenant's Share of
Direct Expenses during the period commencing on the Substitute Premises
Commencement Date and ending on the 3661 Surrender Date. Landlord and Tenant
agree that, as of the 3661 Surrender Date, the Tenant shall no longer lease any
space in the 3661 Building. In the event Tenant does not timely vacate the 3661
Premises in accordance with the terms hereof, then, notwithstanding any contrary
provision of the Lease, Tenant shall be deemed to be in holdover with respect to
the 3661 Premises, and the terms and conditions of Article 16 of the Office
Lease shall apply with respect thereto. Notwithstanding any provision to the
contrary contained in the Office Lease, Tenant shall not be required to remove
any Improvements or Alterations existing in the 3661 Premises and Tenant shall
satisfy its surrender obligations for the 3661 Premises so long as Tenant
removes its personal property and trade fixtures (specifically including the
portable clean room within the 3661 Premises) and leaves the 3661 Premises in
broom clean condition; provided, however, with respect to Tenant's surrender
obligations for the 3661 Premises, Tenant shall continue to be obligated to
(a) repair any damage to the Premises and Building caused by Tenant's moving out
of the 3661 Premises, and (b) restore and patch the affected portions of the
3661 Premises to a building standard improved condition as determined by
Landlord (i.e., clean up and paint the impacted areas without having to
build-out brand new improvements for potential future tenants). Moreover, it is
expressly acknowledged and agreed that the provisions of Section 15.2 of the
Office Lease shall apply with respect to Tenant's surrender of the 3661
Premises.

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




2.1.2    Marketing of the 3661 Premises. Notwithstanding any provision to the
contrary in the Lease (as amended), commencing as of the date of this Second
Amendment, Landlord and any third parties designated by Landlord shall be
permitted to enter the 3661 Premises to inspect the same, to show the same to
prospective tenants, and, only to the extent previously approved by Tenant
(which approval may not be unreasonably withheld, conditioned or delayed, but
which approval may be withheld if such work would interfere with Tenant's use or
occupancy of the 3661 Premises), to alter, improve or repair the 3661 Premises
or the 3661 Building in preparation for the leasing of the 3661 Premises to
prospective tenants. Any work in the 3661 Premises or the 3661 Building
performed pursuant to this Section 2.1.2 prior to the occurrence of the 3661
Surrender Date shall be performed outside of Tenant's business hours and in a
manner which minimizes interference with Tenant's use, occupancy and access to
the 3661 Premises.
2.1.3    Representations of Tenant. Tenant represents and warrants to Landlord
that (a) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease with respect to the 3661 Premises; (b) no other person,
firm or entity has any right, title or interest in Tenant's interest in the
Lease with respect to the 3661 Premises; (c) Tenant has the full right, legal
power and actual authority to enter into this Second Amendment and to terminate
the Lease with respect to the 3661 Premises without the consent of any person,
firm or entity; and (d) Tenant has the full right, legal power and actual
authority to bind Tenant to the terms and conditions hereof. Tenant further
represents and warrants to Landlord that to Tenant's knowledge, as of the date
hereof there are no, and as of the 3661 Surrender Date there shall not be any,
mechanic's liens or other liens encumbering all or any portion of the 3661
Premises, by virtue of any act or omission on the part of Tenant, its
predecessors, contractors, agents, employees, successors or assigns.
Notwithstanding the termination of the Lease with respect to the 3661 Premises
and the release of liability provided for herein, the representations and
warranties set forth in this Section 2.1.3 shall survive the 3661 Surrender Date
and Tenant shall be liable to Landlord for any inaccuracy or any breach thereof.
2.2    Substitution of Substitute Premises for the 3661 Premises. Effective as
of the date (the “Substitute Premises Commencement Date”) which is the earlier
to occur of (i) the date upon which Tenant first commences to conduct business
in the Substitute Premises, and (ii) the date upon which the Substitute Premises
is "Ready for Occupancy," as that term is set forth in Section 5.1 of the Work
Letter, which Substitute Premises Commencement Date is anticipated to be August
1, 2013, (x) the "Premises" under the Lease shall no longer be the 3661
Premises, and (y) Tenant shall lease from Landlord, and Landlord shall lease to
Tenant, the Substitute Premises upon the terms and conditions set forth in the
Lease, as hereby amended. Consequently, effective upon the Substitute Premises
Commencement Date, the Substitute Premises shall be substituted for the 3661
Premises and all references in the Lease (as hereby amended) to the “Premises”
shall mean and refer instead to the Substitute Premises; provided, however,
during the period commencing on the Substitute Premises Commencement Date and
ending on the 3661 Surrender Date, the term "Premises" shall be deemed to mean
the 3661 Premises and the Substitute Premises. Additionally, as of the
Substitute Premises Commencement Date, all references in the Lease to the
“Building” shall be deemed to refer to the 3721 Building (rather than the 3661
Building); provided, however, during the period commencing on the Substitute
Premises Commencement Date and ending on the 3661 Surrender Date, the term
"Building" shall be deemed to mean the 3661 Building and the 3721

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Building. The required evidence of insurance coverage as set forth in Article 10
of the Office Lease pertaining to the Substitute Premises must be delivered to
Landlord on or before the date Tenant and/or its employees, contractors and/or
agents first enter the Substitute Premises for occupancy, construction of
improvements, alterations, or any other move-in activities.
2.3    Rentable Square Footage of the Substitute Premises.
2.3.1    Stipulation of Rentable Square Feet of the Substitute Premises
(excepting only Suite 100). For purposes of the Lease (as amended), the
"rentable square feet" of the portion of the Substitute Premises comprising
Suites 300, 400 and 500 are hereby stipulated to be, and shall therefore be
deemed to be, as set forth in Recital B of this Second Amendment, and no
re-measurement of the portion of the Substitute Premises comprising Suites 300,
400 and 500 will occur at any time during the Lease Term or any extensions
thereof.
2.3.2    Verification of Rentable Square Feet of Suite 100. For purposes of this
Lease, "rentable square feet" of the Suite 100 component of the Substitute
Premises shall be calculated pursuant to Office Buildings: Standard Methods of
Measurement and Calculating Rentable Area – 2010 (Method B) (ANSI/BOMA
Z65.1-2010), and its accompanying guidelines (collectively, "BOMA"). Within
thirty (30) days after the Substitute Premises Commencement Date, Landlord may
elect to cause Landlord’s space planner/architect to measure the rentable square
feet of Suite 100, and thereafter the results thereof shall be presented to
Tenant in writing. Tenant's space planner/architect may review Landlord's space
planner/architect's determination of the number of rentable square feet of Suite
100 and Tenant may, within fifteen (15) business days after Tenant's receipt of
Landlord's space planner/architect's written determination, object to such
determination by written notice to Landlord. Tenant's failure to deliver written
notice of such objection within said fifteen (15) business day period shall be
deemed to constitute Tenant's acceptance of Landlord's space planner/architect's
determination. If Tenant objects to such determination, Landlord's space
planner/architect and Tenant's space planner/architect shall promptly meet and
attempt to agree upon the rentable square footage of Suite 100. If Landlord's
space planner/architect and Tenant's space planner/architect cannot agree on the
rentable square footage of Suite 100 within thirty (30) days after Tenant's
objection thereto, Landlord and Tenant shall mutually select an independent
third party space measurement professional to field measure Suite 100 pursuant
to BOMA. Such third party independent measurement professional's determination
shall be conclusive and binding on Landlord and Tenant. Landlord and Tenant
shall each pay one-half (½) of the fees and expenses of the independent third
party space measurement professional. If the Substitute Premises Commencement
Date occurs prior to such final determination, Landlord's determination shall be
utilized until a final determination is made, whereupon an appropriate
adjustment, if necessary, shall be made retroactively, and Landlord shall make
appropriate payment (if applicable) to Tenant. In the event that pursuant to the
procedure described in this Section 2.3.2 above, it is determined that the
rentable square footage amounts pertaining to Suite 100 shall be different from
those set forth in this Second Amendment, all amounts, percentages and figures
appearing or referred to in this Second Amendment based upon such incorrect
amount for Suite 100 (including, without limitation, the amount of the Rent and
any Security Deposit) shall be modified in accordance with such determination.
If such determination is made, it will be confirmed in writing by Landlord to
Tenant.

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




2.4    Right of First Refusal. As of the date of this Second Amendment, Landlord
hereby grants the Original Tenant and its Permitted Transferees an ongoing right
of first refusal during remainder of the initial Lease Term (i.e., the term
scheduled to expire on July 31, 2015) and the initial "Extended Term" (as that
term is defined in Section 3.1 of this Second Amendment) only, with respect to
all of the rentable square footage located on the second (2nd) floor of the 3721
Building (the "First Refusal Space").
2.4.1    Procedure for Lease.
2.4.1.1    Procedure for Offer. Landlord shall notify Tenant (the "First Refusal
Notice") from time-to-time when and if Landlord receives a "bona-fide
third-party offer" for the First Refusal Space. Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space. The First Refusal Notice shall describe the First Refusal Space, and the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Refusal Space pursuant to the bona-fide
third-party offer. For purposes of this Section 2.4, a "bona-fide third-party
offer" shall mean an offer or counter-offer received by Landlord to lease First
Refusal Space from an unaffiliated and qualified third party which Landlord
would otherwise be willing to accept (but for Tenant's superior rights
hereunder). For purposes of example only, the following would each constitute a
bona-fide third-party offer:
(a)
Landlord receives a request for proposal from an unaffiliated and qualified
third party. Landlord responds to the request for proposal with a lease proposal
and subsequently receives a written bona-fide counter proposal from the
unaffiliated and qualified third party.

(b)
Landlord receives a written offer to lease from an unaffiliated and qualified
third party. Landlord responds to the offer with a written counter offer and
subsequently receives a bona-fide counter to Landlord's counter offer from the
unaffiliated and qualified third party.

(c)
Landlord submits a lease proposal to an unaffiliated and qualified third party
and Landlord subsequently receives an acceptance of such proposal from such
third party.

2.4.1.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within five (5) business days of delivery of the First
Refusal Notice to Tenant (the "Election Period"), Tenant shall deliver to
Landlord written notice (an "Election Notice") of Tenant's exercise of its right
of first refusal with respect to all of the First Refusal Space described in the
First Refusal Notice at the rent, for the term and upon the other fundamental
economic terms and conditions contained in such First Refusal Notice, including,
but not limited to rental concessions and improvement allowances. If Tenant does
not so notify Landlord within such Election Period of Tenant's exercise of its
first refusal right, or Tenant affirmatively elects not to exercise such first

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




refusal right (either of the foregoing being referred to herein as a "First
Refusal Rejection"), then Landlord shall be free to negotiate and enter into a
lease for the First Refusal Space to anyone whom it desires on the net-effective
economic terms and the fundamental non-economic terms which are no more than
five percent (5%) more beneficial to such party than those set forth in the
First Refusal Notice. In the event Landlord does not lease such First Refusal
Space pursuant to the foregoing sentence within a period of one hundred eighty
(180) days following the expiration of such Election Period, Tenant shall retain
the right of first refusal set forth in this Section 2.4 and Landlord shall
provide Tenant with another First Refusal Notice, when and if Landlord receives
any subsequent "bona-fide third-party offer". Notwithstanding the foregoing,
Tenant's ongoing right of first refusal shall commence only following the
expiration or earlier termination of any existing lease of the First Refusal
Space (or portion thereof), including any renewal, extension or expansion rights
set forth in such leases, regardless of whether such renewal, extension or
expansion rights are executed strictly in accordance with their terms, or
pursuant to a lease amendment or a new lease, and such right of first refusal
shall further be subordinate to (A) all rights of the then-existing tenants in
the First Refusal Space (i.e., at the time any applicable First Refusal Notice
is delivered), (B) all rights of first offer, first refusal, expansion or other
similar rights with respect to such First Refusal Space granted to third parties
prior to the date hereof, and (C) all rights of extension (regardless of whether
such renewal, extension or expansion rights are executed strictly in accordance
with their terms, or pursuant to a lease amendment or a new lease), first offer,
first refusal, expansion or other similar rights with respect to such First
Refusal Space contained in an "Intervening Lease," as that term is defined below
(each, a ROFR Superior Right Holder"). For purposes hereof, an "Intervening
Lease" shall mean any lease to a third-party of First Refusal Space identified
in a particular First Refusal Notice following Tenant's election (or deemed
election) not to exercise its right to lease such space pursuant to the terms of
Section 2.4 of this Second Amendment.
2.4.1.3    Amendment to Lease. If Tenant timely exercises Tenant's right of
first refusal to lease First Refusal Space as set forth herein, Landlord and
Tenant shall within thirty (30) days thereafter execute an amendment to the
Lease (as amended) (the "First Refusal Space Amendment") for such First Refusal
Space upon the terms set forth in the First Refusal Notice, including, but not
limited to rent (the "First Refusal Space Rent"), but otherwise upon the TCCs
set forth in the Lease (as hereby amended) and this Section 2.4. Notwithstanding
the foregoing, Landlord may, at its sole option, require that a separate lease
be executed by Landlord and Tenant in connection with Tenant's lease of the
First Refusal Space, in which event such lease (the "First Refusal Space Lease")
shall be on the same TCCs as the Lease (as hereby amended), except as provided
in this Section 2.4 and specifically in the Lease (as hereby amended) to the
contrary. The First Refusal Space Lease, if applicable, shall be executed by
Landlord and Tenant within thirty (30) days following Tenant's exercise of its
right to lease the First Refusal Space. Notwithstanding the foregoing
documentation obligations, Landlord and Tenant hereby acknowledge and agree that
Tenant's timely delivery of the Election Notice shall, in and of itself,
conclusively establish Tenant's obligation to lease the subject First Refusal
Space on the express TCCs set forth in the corresponding First Refusal Notice.
2.4.1.4    No Defaults; Required Financial Condition of Tenant. The rights
contained in this Section 2.4 shall be personal to the Original Tenant and its
Permitted Transferees and may only be exercised by the Original Tenant or a
Permitted Transferee (and not

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




any other assignee, sublessee or other transferee of the Original Tenant's
interest in the Lease (as amended)) if the Original Tenant and/or a Permitted
Transferee occupies not less than seventy-five percent (75%) of the entire
then‑existing Premises. The right to lease the First Refusal Space as provided
in this Section 2.4 may not be exercised if, as of the date Tenant attempts to
exercise its right of first refusal with respect to the First Refusal Space
described in the First Refusal Notice, or, at Landlord's option, as of the
scheduled date of delivery of such First Refusal Space to Tenant, (A) Tenant is
in economic or material non-economic default pursuant to the terms of the Lease
(as amended) (beyond the applicable notice and cure periods), and (B) Tenant has
previously been in economic or material non-economic default under the Lease (as
amended) (beyond the applicable notice and cure periods) during the previous
twenty-four (24) month period.
2.4.1.5    First Refusal Space Commencement Date; Construction in First Refusal
Space. The commencement date for the First Refusal Space shall be the applicable
date specified in the applicable First Refusal Notice (the "First Refusal Space
Commencement Date") and the term of Tenant's lease of such First Refusal Space
shall expire on the applicable date set forth in the First Refusal Notice (the
"First Refusal Space Expiration Date"). The term of Tenant's occupancy of the
First Refusal Space shall be referred to herein as a "First Refusal Space Lease
Term." Except as otherwise expressly identified in the First Refusal Notice,
Tenant shall take the First Refusal Space in its "as is" condition, and the
construction of improvements in the First Refusal Space shall comply with the
terms of Article 8 of the Office Lease.
2.4.1.6    Termination of First Refusal Right. Tenant's right of first refusal
set forth in this Section 2.4 shall automatically terminate and be of no further
force or effect as of the last day of the Lease Term, including any extension
thereof.
2.5    Deletion. Effective as of the date of this Second Amendment, the Right of
First Refusal set forth in Section 1.3 of the Office Lease shall be deleted and
be of no further force or effect.
3.    Lease Term.
3.1    Extension of Lease Term. Landlord and Tenant acknowledge that the Lease
Term is currently scheduled to expire on July 31, 2015, pursuant to the terms of
the Lease. Notwithstanding any provision to the contrary in the Lease, the Lease
Term is hereby extended for the period commencing on August 1, 2015, and ending
on the last day of the calendar month in which the tenth (10th) anniversary of
the Substitute Premises Commencement Date occurs (which end date shall be
referred to as the "Lease Expiration Date"); provided, however, to the extent
the Substitute Premises Commencement Date occurs on the first (1st) day of a
calendar month, then the Lease Expiration Date shall be the day immediately
preceding the tenth (10th) anniversary of the Substitute Premises Commencement
Date, unless sooner terminated as provided in the Lease, as hereby amended. For
purposes hereof, the term "Extended Term" shall mean the period commencing on
August 1, 2015, and ending on the Lease Expiration Date. For purposes of this
Second Amendment, the term “SP Month” shall mean each consecutive monthly period
occurring during the period commencing on the Substitute Premises Commencement
Date and ending on the Lease Expiration Date; provided, however, the first SP
Month shall commence on the Substitute Premises Commencement Date and end on the
last day of the calendar month in which the Substitute

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Premises Commencement Date occurs, and the second and each succeeding SP Month
shall commence on the first day of the next calendar month; and further provided
that the last SP Month shall end on the Lease Expiration Date.
3.2    Option to Extend Lease Term. Notwithstanding any provision to the
contrary contained in the Lease (as amended), Landlord and Tenant acknowledge
and agree that, except as provided in this Section 3.2 to the contrary, the
Option Term provided in Section 2.2 of the Office Lease shall continue to remain
in effect pursuant to the terms of Section 2.2 of the Office Lease; provided,
however, such one (1) Option Term shall be for five (5) years (as opposed to
three (3) years) and the Intent Notice shall be delivered (if at all) not less
than eight (8) months prior to the expiration of the Extended Term. Accordingly,
the references to "three (3) years" in the first sentence and the second to last
sentence of Section 2.2.1 of the Office Lease and Section 1 of Exhibit G
attached to the Office Lease shall be deleted and replaced with "five (5) years"
and the last sentence of Section 1 of Exhibit G shall be deleted and of no
further force or effect.
3.3    Deletion. Effective as of the date of this Second Amendment, the Tenant
termination right set forth in Section 2.3 of the Office Lease shall be deleted
and be of no further force or effect.
4.    Base Rent.
4.1    Base Rent for the 34,986 RSF Substitute Premises during the period
commencing on the Substitute Premises Commencement Date and ending on the last
day of SP Month 24. Notwithstanding any provision to the contrary contained in
the Lease, as hereby amended, prior to Substitute Premises Commencement Date,
Tenant shall continue to pay Base Rent for the 3661 Premises in accordance with
the terms of Article 3 of the Office Lease (as amended by Section 4 of the First
Amendment). Commencing on the Substitute Premises Commencement Date, and
continuing through the last day of SP Month 24, Tenant shall pay to Landlord
monthly installments of Base Rent for a portion of the Substitute Premises
containing 34,986 rentable square feet of space (the "34,986 RSF Substitute
Premises") as follows:

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Period During 
Lease Term
 



 
Annualized 
Base Rent
Monthly 
Installment 
of Base Rent
Monthly Base Rent
per Rentable
Square Foot of the 34,986 RSF Substitute Premises


Substitute Premises Commencement Date –
– July 31, 2014
$1,183,926.20
$98,660.52
$2.82
August 1, 2014 –
July 31, 2015
$1,217,512.80
$101,459.40
$2.90
August 1, 2015 –
SP Month 24 (only applicable to the extent the Substitute Premises Commencement
Date occurs after August 1, 2013)
$1,427,428.80
$118,952.40
$3.40

4.2    Base Rent for the Remaining Substitute Premises during the period
commencing on the Substitute Premises Commencement Date and ending on the last
day of SP Month 24. Commencing on the Substitute Premises Commencement Date, and
continuing through the last day of SP Month 24, Tenant shall pay to Landlord
monthly installments of Base Rent for the remaining Substitute Premises that
does not include the 34,986 RSF Substitute Premises identified in Section 4.1
above (the "Remaining Substitute Premises") as follows:
Period During 
Lease Term
 
 
Annualized 
Base Rent
Monthly 
Installment 
of Base Rent
Monthly Base Rent
per Rentable
Square Foot of the Remaining Substitute Premises


Substitute Premises Commencement Date –
– SP Month 12
$2,247,024.00*
$187,252.00*
$3.25
SP Month 13 –
Month 24
$2,350,732.80
$195,894.40
$3.40

* Subject to the terms set forth in Section 4.4 of this Second Amendment, the
Base Rent attributable to Suite 300 for the twelve (12) month period commencing
on the Substitute Premises Commencement Date, and ending on the last date of SP
Month 12, shall be abated.
4.3    Base Rent for the entire Substitute Premises after SP Month 24.

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Commencing on the first (1st) day of SP Month 25, and continuing through the
Lease Expiration Date, Tenant shall pay to Landlord monthly installments of Base
Rent for the entire Substitute Premises as follows:
Period During 
Lease Term
 
 
Annualized 
Base Rent
Monthly 
Installment 
of Base Rent
Monthly Base Rent
per Rentable
Square Foot for the entire Substitute Premises
SP Month 25 –
SP Month 36
$4,000,406.40
$333,367.20
$3.60
SP Month 37 –
SP Month 48
$4,140,420.60
$345,035.05
$3.73**
SP Month 49 –
SP Month 60
$4,285,335.36
$357,111.28
$3.86**
SP Month 61 –
SP Month 72
$4,435,322.04
$369,610.17
$3.99**
SP Month 73 –
SP Month 84
$4,590,558.36
$382,546.53
$4.13**
SP Month 85 –
SP Month 96
$4,751,227.92
$395,935.66
$4.28**
SP Month 97 –
SP Month 108
$4,917,520.92
$409,793.41
$4.43**
SP Month 109 – Lease Expiration Date
$5,089,634.16
$424,136.18
$4.58**
** The amounts identified in the column entitled "Monthly Base Rent per Rentable
Square Foot of the entire Substitute Premises" are estimates and are provided
for informational purposes only.

4.4    Base Rent Phase-In with Respect to Suite 300. Provided that no event of
economic or material non-economic default is occurring during the twelve (12)
month period commencing on the Substitute Premises Commencement Date, and ending
on last day of SP Month 12 (the "Suite 300 Base Rent Phase-In Period"), Tenant
shall not be obligated to pay any Base Rent otherwise attributable to the
portion of the Substitute Premises comprising Suite 300 during such Suite 300
Base Rent Phase-In Period (the "Suite 300 Base Rent Phase-In"). Landlord and
Tenant acknowledge that the aggregate amount of the Suite 300 Base Rent Phase-In
equals Nine Hundred Seventy-Two Thousand Five Hundred Forty-Three and 00/100
Dollars ($972,543.00) (i.e., Eighty-One Thousand Forty-Five and 25/100 Dollars
($81,045.25) per month). Tenant acknowledges and agrees that during such Suite
300 Base Rent Phase-In Period, such abatement of Base Rent for the Suite 300
Base Rent Phase-In shall have no effect on the calculation of any future
increases in Base Rent or Direct Expenses payable by Tenant pursuant to the
terms of the Lease (as amended), which increases shall be calculated without
regard to such Suite 300 Base Rent Phase-In. Additionally, and notwithstanding
the foregoing, Tenant shall be obligated to pay all

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Additional Rent during the Suite 300 Base Rent Phase-In Period. In the event of
a default by Tenant under the terms of the Lease (as amended) that results in an
early termination pursuant to the provisions of Article 19 of the Office Lease,
then as a part of the recovery set forth in Section 19.2 of the Office Lease,
Landlord shall be entitled to recover the then-unamortized amount of the Suite
300 Base Rent Phase-In that was abated under the provisions of this Section 4.4.
The foregoing Suite 300 Base Rent Phase-In right set forth in this Section 4.4
shall be personal to the Original Tenant and its Permitted Transferees (and not
any other assignee, sublessee or other transferee of the Original Tenant's
interest in the Lease (as amended)) and shall only apply to the extent that the
Original Tenant or its Permitted Transferees is the Tenant under the Lease (as
amended) during such Suite 300 Base Rent Phase-In Period.
5.    Tenant’s Share of Direct Expenses/Direct Payment for Electricity.
5.1    Direct Expenses. Notwithstanding any provision to the contrary contained
in the Lease, as hereby amended, prior to the Substitute Premises Commencement
Date, Tenant shall continue to pay Direct Expenses for the 3661 Premises in
accordance with the terms of Article 4 of the Office Lease. Except as
specifically set forth in this Section 5, commencing on the Substitute Premises
Commencement Date, Tenant shall pay Tenant's Share of Operating Expenses and Tax
Expenses in connection with the Substitute Premises in accordance with the terms
of the Lease, provided that with respect to the calculation of Tenant's Share of
Operating Expenses and Tax Expenses in connection with the Substitute Premises,
the following shall apply:
5.1.2    Tenant's Share shall equal 80.6778%; and
5.1.3    the Base Year pertaining to Operating Expenses and Tax Expenses shall
be the calendar year 2014.
5.2    Electricity. The Substitute Premises shall be separately metered for
electricity (which separate meters shall initially be at Landlord's cost), and
Tenant shall continue to pay directly to the utility company pursuant to the
utility company's separate meters the cost of all electricity provided to and/or
consumed in the Substitute Premises (including normal and excess consumption and
including the cost of electricity to operate the HVAC air handlers, which
electricity shall be separately metered).
5.3    Janitorial. Janitorial service to the Substitute Premises shall be
provided five (5) days per week and otherwise in accordance with Section 6.1.4
of the Lease.
6.    Improvements.
6.1    In General. Except as specifically set forth in the Work Letter and the
Lease as amended by this Second Amendment, Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Substitute Premises, and Tenant shall accept the Substitute Premises in
its presently existing, “as-is” condition. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Substitute Premises, the 3721 Building or the
Project or with respect to the suitability of any of the foregoing for the
conduct of Tenant's business, except

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




as specifically set forth in the Lease (as amended) and the Work Letter.
Notwithstanding any provision to the contrary contained in the Lease (as
amended), Landlord may, by written notice to Tenant, given at the time of
Landlord's consent to the particular Improvements, require Tenant, at Tenant's
expense, to remove any such Improvements in the Substitute Premises, and to
repair any damage to the Substitute Premises and the 3721 Building caused by
such removal and restore and patch the affected portions of the Substitute
Premises to a building standard improved condition as determined by Landlord
(i.e., clean up and paint the impacted areas without having to build-out brand
new improvements for potential future tenants). With respect to the Substitute
Premises, Tenant shall at all times be permitted to remove any portable clean
room(s) and any specialized equipment or specialized trade fixtures of Tenant
(and not paid for my Landlord) in the Substitute Premises regardless of whether
or not such items are attached to the Substitute Premises (provided Tenant will
repair any damage caused by such removal, and restore and patch the affected
portions of the Substitute Premises to a building standard improved condition as
determined by Landlord (i.e., clean up and paint the impacted areas without
having to build-out brand new improvements for potential future tenants)).
Notwithstanding any provision to the contrary contained herein, Landlord and
Tenant expressly acknowledge and agree that the provisions of the Work Letter
attached to the Office Lease as Exhibit B shall be inapplicable with respect to
the Substitute Premises, and that any and all references to the Improvement
Allowance set forth in the Office Lease shall be inapplicable with respect to
the Substitute Premises.
6.2    Condition of 3721 Building. The taking of possession of the Substitute
Premises by Tenant shall conclusively establish that such portions of the
Substitute Premises and the 3721 Building were at such time in good and sanitary
order, condition and repair, subject only to (i) the last two (2) sentences of
this Section 6.2, (ii) latent defects to the extent identified and, thereafter,
promptly communicated to Landlord, within twelve (12) months of the Substitute
Premises Commencement Date, and (iii) Landlord's ongoing obligations set forth
in Sections 1.1.3 and 29.33, and Articles 7 and 24 of the Office Lease.
Notwithstanding any provision to the contrary set forth in the Lease (as
amended), Landlord shall, at Landlord's sole cost and expense, deliver the
Substitute Premises to Tenant with the roof, and all Building Systems in the
3721 Building serving and within the Substitute Premises, in good working
condition, and Landlord covenants that (A) such Building Systems located in the
3721 Building have recently been operated, and (B) such Building Systems located
in the 3721 Building have been regularly serviced, and if (x) the roof of the
3721 Building needs to be replaced during the Extended Term for any reason other
than Tenant's over-standard use of the same or Tenant's obligation to repair the
same due to a BS/BS Exception as defined in Article 7 of the Lease, the cost
shall be paid by Landlord and not included in Operating Expenses except to the
extent the same is permitted to be included in Operating Expenses pursuant to
the terms of Section 4.2.4(xiii)(C) of the Office Lease, or (y) the Building
Systems located in the 3721 Building need to be replaced during the period
commencing on the date of this Second Amendment and ending on the fifth (5th)
anniversary thereof for any reason other than Tenant's over-standard use of the
same or Tenant's obligation to repair the same due to a BS/BS Exception, the
cost shall be paid by Landlord and not included in Operating Expenses except to
the extent the same is permitted to be included in Operating Expenses pursuant
to the terms of Section 4.2.4(xiii)(C) of the Office Lease. If, within six (6)
months following the Substitute Premises Commencement Date, it is discovered
that Landlord failed to deliver the Substitute Premises in compliance with the
obligations listed in the immediately preceding sentence, then Landlord shall,
at its sole cost and

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




expense, make any repairs and/or replacements necessary to put the Building
Systems in the 3721 Building serving the Substitute Premises in the condition
required by the immediately preceding sentence.
6.3    3721 Building Applicable Laws. Landlord covenants that as of the
Substitute Premises Commencement Date, the 3721 Building, the Substitute
Premises, and the parking areas serving the 3721 Building, shall be in material
compliance with all Applicable Laws in effect as of the Substitute Premises
Commencement Date. If, within the first (1st) six (6) months following
Landlord’s delivery of the Substitute Premises to Tenant (provided such time
limitation shall be twelve (12) months with respect to the Suite 300 only (and
not the remaining 3721 Building, the remaining parts of the Substitute Premises
or the parking areas serving the 3721 Building)), it is discovered that any work
is required in the 3721 Building, the Substitute Premises or the parking areas
in order to cause them to be in compliance with all Applicable Laws in effect as
of the Substitute Premises Commencement Date as required by the immediately
preceding sentence, Landlord shall, at its sole cost and expense, correct any
material deficiency in such condition promptly following receipt of written
notice thereof from Tenant within such six (6) month (or twelve (12) months with
respect to the Suite 300 only) period if and to the extent (A) each such
compliance with Applicable Laws obligation is not required as a result of the
misconduct, breach, fault or negligence of Tenant or any of the other Tenant
Parties, (B) Landlord's failure to comply with such Applicable Laws would
(x) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Substitute Premises, (y) unreasonably and materially affect the safety of
Tenant's employees or create a significant health hazard for Tenant's employees,
(z) violate an affirmative mandate (directed specifically to the Project of an
applicable governmental authority), or (zz) unreasonably and materially affect
the operation of Tenant's business from the Substitute Premises. Any such work
by Landlord needed to bring the 3721 Building, the Substitute Premises and/or
the parking areas serving the 3721 Building into material compliance with all
Applicable Laws may be undertaken at the same time as construction of the
"Improvements" (as that term is defined in Section 2.1 of the Work Letter) in
the Substitute Premises pursuant to the provisions of the Work Letter, and
Tenant shall promptly and diligently cooperate and comply with Landlord’s
construction schedule for such work.
7.    Signage.
7.1    In General. Notwithstanding any provision to the contrary contained
herein, Sections 23.4, 23.5, 23.6 and 23.7 of the Office Lease shall, as of the
Substitute Premises Commencement Date, be deleted and be of no further force or
effect and shall be replaced with the following:
"23.4    Tenant's Signage. Tenant shall, at Tenant's sole cost and expense, be
entitled to install the following signage in connection with Tenant's lease of
the Substitute Premises (collectively, the "Tenant's Signage"):
(i)
3721 Building-top signage consisting of one (1) building-top sign identifying
Tenant's name and logo located at the top of the Building (on the South-facing
elevation) in one (1)


701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




location; and
(ii)
One (1) slot on the currently-existing monument sign serving the 3721 Building,
in a design, and with materials and other reasonable parameters to be approved
by Landlord and Tenant in accordance with the TCCs of Section 23.4.1, below (the
"Tenant's Monument Signage"). Tenant hereby acknowledges and agrees that
Landlord may, at Landlord's sole cost and expense, place a standard "owned and
managed" sign on such 3721 Building Monument Sign.

The remaining provisions of Article 23 shall apply to Tenant's Signage as the
same has been defined in this Section 23.4. For clarification purposes, Landlord
and Tenant hereby expressly acknowledge and agree that Tenant shall, as of the
Substitute Premises Commencement Date, have no signage rights with respect to
the 3661 Building, and Tenant's suite signage shall be as set forth in Sections
23.1, 23.2 and 23.3 of the Office Lease as the same shall then apply to the 3721
Building.
23.4.1    Specifications and Permits. Tenant's Signage shall set forth Tenant's
name and logo as determined by Tenant in its sole discretion; provided, however,
in no event shall Tenant's Signage include an "Objectionable Name," as that term
is defined in Section 23.4.2, of this Lease. The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of Tenant's Signage (collectively, the "Sign Specifications") shall be
selected by Tenant and subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, and shall
be consistent and compatible with the quality and nature of the Project and any
commercially reasonable Project-standard signage specifications reasonably
promulgated by Landlord. For purposes of this Section 23.4.1, the reference to
"name" shall mean name and/or logo. In addition, Tenant's Signage shall be
subject to Tenant's receipt of (i) all required governmental permits and
approvals and shall be subject to all Applicable Laws and to any covenants,
conditions and restrictions affecting the Project, and (ii) all required
approvals from the Property Owner's Association pertaining to the Project.
Landlord shall use commercially reasonable efforts to assist Tenant in obtaining
all necessary permits and approvals for Tenant's Signage. Tenant hereby
acknowledges that, notwithstanding Landlord's approval of Tenant's Signage,
Landlord has made no representation or warranty to Tenant with respect to the
probability of obtaining all necessary governmental approvals and permits for
Tenant's Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




23.4.2    Objectionable Name. To the extent Tenant desires to change the name
and/or logo set forth on Tenant's Signage, such name and/or logo shall not have
a name which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an "Objectionable Name"). The parties
hereby agree that the name "Volcano Corporation" or any reasonable derivation
thereof, shall be deemed not to constitute an Objectionable Name.
23.4.3    Termination of Right to Tenant's Signage. The rights contained in this
Section 23.4 shall be personal to Tenant or any Permitted Transferee of Tenant
or any assignee of this Lease approved pursuant to Article 14 of this Lease, and
may only be exercised by such parties (and not any other assignee, sublessee or
other transferee of the Original Tenant's interest in this Lease) if they are
not in economic or material non-economic default under this Lease (beyond the
applicable notice and cure period).
23.4.4    Cost, Maintenance and Removal of Tenant's Signage. The costs of the
actual signs comprising Tenant's Signage and the installation, design,
construction, and any and all other costs associated with Tenant's Signage,
including, without limitation, utility charges and hook-up fees, permits, and
maintenance and repairs, shall be the sole responsibility of Tenant, at Tenant's
sole cost and expense. Landlord and Tenant hereby expressly acknowledge and
agree that Tenant's Signage shall be installed and removed by a vendor
designated by Landlord, and therefore Tenant shall contract with such Landlord
designated vendor to perform the work identified herein. Should Tenant's Signage
require repairs and/or maintenance, as determined in Landlord's reasonable
judgment, Landlord shall have the right to provide notice thereof to Tenant and
Tenant shall cause such repairs and/or maintenance to be performed within thirty
(30) days after receipt of such notice from Landlord, at Tenant's sole cost and
expense; provided, however, if such repairs and/or maintenance are reasonably
expected to require longer than thirty (30) days to perform, Tenant shall
commence such repairs and/or maintenance within such thirty (30) day period and
shall diligently prosecute such repairs and maintenance to completion. Should
Tenant fail to perform such repairs and/or maintenance within the periods
described in the immediately preceding sentence, Landlord shall have the right
to cause such work to be performed and to charge Tenant as Additional Rent for
the actual cost of such work. Upon the expiration or earlier termination of this
Lease, Tenant shall, at Tenant's sole cost and expense, cause Tenant's Signage
to be removed and shall cause the areas in which Tenant's Signage was located to
be restored to substantially the condition existing immediately prior to the
placement of such Tenant's Signage. If Tenant fails to timely remove such

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Tenant's Signage or to restore the areas in which such Tenant's Signage was
located, as provided in the immediately preceding sentence, then Landlord may
perform such work, and all actual costs incurred by Landlord in so performing
shall be reimbursed by Tenant to Landlord within thirty (30) days after Tenant's
receipt of an invoice therefor. The TCCs of this Section 23.4.4 shall survive
the expiration or earlier termination of this Lease."
7.2    Removal of Tenant's Signage Serving the 3661 Premises. Notwithstanding
any provision to the contrary contained herein, Tenant shall, at Tenant's sole
cost and expense, prior to the 3661 Surrender Date (i) remove the "Tenant's
Signage" identified in Section 23.6 of the Office Lease as originally drafted
(i.e., the Eyebrow Signage identified in Section 23.4 of the Office Lease as
originally drafted and the Monument Signage identified in Section 23.5 of the
Office Lease as originally drafted), (ii) repair any resulting damage caused by
such removal, and (iii) cause the areas in which such Tenant’s Signage was
located to be restored to substantially the condition existing immediately prior
to the placement of such Tenant’s Signage thereon.
8.    Parking. Section 9 of the Summary attached to the Office Lease shall be
deleted in its entirety as of the Substitute Premises Commencement Date, and
shall be replaced with the following:
"Four (4) unreserved parking passes for every 1,000 rentable square feet of the
Premises (i.e., three hundred seventy (370) unreserved parking passes)."
For clarification purposes, Landlord and Tenant hereby expressly acknowledge and
agree that Tenant shall, as of the Substitute Premises Commencement Date, have
no parking rights with respect to the 3661 Building (including, but not limited
to, with respect to any or all of the 3661 Building parking facilities).
9.    Security Deposit. Notwithstanding any provision to the contrary contained
in the Lease, the Security Deposit held by Landlord pursuant to the Lease, as
amended hereby, shall equal Four Hundred Twenty-Four Thousand One Hundred
Thirty-Six and 18/100 Dollars ($424,136.18). Landlord and Tenant acknowledge
that, in accordance with Article 21 of the Lease (as amended by Section 10 of
the First Amendment), Tenant has previously delivered the sum of One Hundred One
Thousand Five Hundred Ninety-Two and 79/100 Dollars ($101,592.79) (the "Existing
Security Deposit") to Landlord as security for the faithful performance by
Tenant of the terms, covenants and conditions of the Lease. Concurrently with
Tenant's execution of this Second Amendment, Tenant shall deposit with Landlord
an amount equal to Three Hundred Twenty-Two Thousand Five Hundred Forty-Three
and 39/100 Dollars ($322,543.39) to be held by Landlord as a part of the
Security Deposit. To the extent that Landlord applies any portion of the
Security Deposit to cure a default as permitted by the Lease (as amended), and
as a result the total amount held by Landlord at any time as security for the
Lease, as hereby amended, is less than Four Hundred Twenty-Four Thousand One
Hundred Thirty-Six and 18/100 Dollars ($424,136.18), Tenant shall pay the
difference to Landlord within ten (10) days following Tenant's receipt of notice
thereof from Landlord. In the event of a transfer of Landlord's ownership
interest in the 3721 Building, Landlord will transfer the Security Deposit to
such transferee (i.e., the new owner of the 3721 Building).

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




10.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Hughes Marino (the "Broker"),
and that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Second Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Broker, occurring by, through, or under the indemnifying party. The
terms of this Section 10 shall survive the expiration or earlier termination of
the term of the Lease, as hereby amended. Landlord will pay the Broker any
commission due to Broker as a result of this Second Amendment.
11.    Notices. Notwithstanding anything to the contrary contained in the Lease,
as of the date of this Second Amendment, any Notices to Landlord or Tenant (as
the case may be) must be sent, transmitted, or delivered, as the case may be, to
the following addresses:
If to Landlord:
Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department

with copies to:
Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Mr. John Fucci
and
Kilroy Realty Corporation
3611 Valley Centre Drive, Suite 550
San Diego, California 92130
Attention: Mr. Brian Galligan
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
If to Tenant:
Volcano Corporation
3721 Valley Centre Drive, Suite 100



701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




San Diego, California 92130
Attention: Mr. John Dahldorf, Chief Financial Officer
with a copy to:
Volcano Corporation
3721 Valley Centre Drive, Suite 100
San Diego, California 92130
Attention: Darin Lippoldt, Esq., General Counsel
12.    Effectiveness of this Second Amendment. Landlord and Tenant hereby
acknowledge that portions of the Substitute Premises are currently occupied by
third parties (the "Existing Tenants") pursuant to existing leases or occupancy
agreements (collectively, the "Existing Leases"). Once the scheduled termination
date has occurred under the Existing Leases, Landlord shall, to the extent some
or all of the Existing Tenants have not vacated the Substitute Premises
following the scheduled termination date, use commercially reasonable efforts to
cause such particular Existing Tenants to vacate the Substitute Premises as soon
as reasonably possible. Landlord will not enter into any renewal agreement with
the Existing Tenants or otherwise allow such Existing Tenants to remain in the
Substitute Premises beyond the currently scheduled expiration date of the
Existing Leases. Notwithstanding any provision to the contrary contained herein,
the parties hereto expressly acknowledge and agree that the Landlord shall have
no liability whatsoever to Tenant relating to or arising from Landlord’s
inability or failure to deliver, or Landlord’s delay in delivering, the Premises
to Tenant to the extent such delay results in circumstances beyond the
reasonable control of Landlord.
13.    Water Sensors. Effective as of the date of this Second Amendment and
pertaining to the Substitute Premises only (as opposed to the 3661 Premises),
the following Section 29.36 is added after Section 29.35 of the Office Lease:
"29.36    Water Sensors. Tenant shall, at Tenant's sole cost and expense, be
responsible for promptly installing web-enabled wireless water leak sensor
devices designed to alert the Tenant on a twenty-four (24) hour seven (7) day
per week basis if a water leak is occurring in the Premises (which water sensor
device(s) located in the Premises shall be referred to herein as "Water
Sensors"). The Water Sensors shall be installed in any areas in the Premises
(excluding any and all restrooms located within the Premises or otherwise
serving the Premises) where water is utilized (such as sinks, pipes, faucets,
water heaters, coffee machines, ice machines, water dispensers and water
fountains), and in locations that may be reasonably designated from time to time
by Landlord (the "Sensor Areas"). In connection with any Alterations affecting
or relating to any Sensor Areas, Landlord may require Water Sensors to be
installed or updated in Landlord's sole and absolute discretion. With respect to
the installation of any such Water Sensors, Tenant shall obtain Landlord's prior
written consent, use an experienced and qualified contractor reasonably
designated by Landlord, and comply with all of the other provisions of Article 8
of this Lease. Tenant shall, at Tenant's sole cost and expense, pursuant to
Article 7 of this Lease keep any Water Sensors located in the Premises (whether
installed by

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Tenant or someone else) in good working order, repair and condition at all times
during the Lease Term and comply with all of the other provisions of Article 7
of this Lease. Notwithstanding any provision to the contrary contained herein,
Landlord has neither an obligation to monitor, repair or otherwise maintain the
Water Sensors, nor an obligation to respond to any alerts it may receive from
the Water Sensors or which may be generated from the Water Sensors. Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Landlord may require Tenant to leave the Water Sensors in place
together with all necessary user information such that the same may be used by a
future occupant of the Premises (e.g., the water sensors shall be unblocked and
ready for use by a third-party). "
14.    No Lender as of the date of this Second Amendment. Landlord covenants
that there is no existing mortgage, deed of trust or other encumbrance
encumbering the Project or any portion thereof as of the date of this Second
Amendment.
15.    After-Hours HVAC Charge. Notwithstanding any provision to the contrary
contained in the Lease, effective as of the Substitute Premises Commencement
Date, Landlord and Tenant hereby acknowledge and agree that the last sentence of
Section 6.2 of the Office Lease shall be deleted and of no further force or
effect, and shall be replaced with the following:
"If Tenant desires to use heat, ventilation or air conditioning during hours
other than those for which Landlord is obligated to supply such utilities
pursuant to the terms of Section 6.1 of this Lease, Tenant shall give Landlord
such prior notice, if any, as Landlord shall from time to time reasonably
establish as appropriate, of Tenant's desired use in order to supply such
utilities, and Landlord shall supply such utilities to Tenant at such hourly
cost to Tenant (which shall be treated as Additional Rent) as Landlord shall
from time to time establish; provided, however, the hourly cost to Tenant during
the period commencing on the Substitute Premises Commencement Date (as that term
is defined in Section 2.2 of that certain Second Amendment dated December 14,
2012 (the "Second Amendment")) and ending on the last day of SP Month 12 shall
be equal to Thirty-Five and 00/100 Dollars ($35.00) per hour per floor of the
Premises; provided, however, in no event shall such aforementioned hourly rate
exceed on an aggregate basis for any SP Year after the first (1st) SP Year the
amount that the initial after-hours HVAC rate would have been had it increased
by five percent (5%) per SP Year following the first (1st) SP Year (i.e., on a
cumulative compounding basis). For purposes hereof, the term “SP Year” shall
mean each consecutive twelve (12) month period during the Extended Term;
provided, however, that the first (1st) SP Year shall commence on the Substitute
Premises Commencement Date and end on the last day of the month in which the
first (1st) anniversary of the Substitute Premises Commencement Date occurs and
the second (2nd) and each succeeding SP Year shall commence on the first (1st)
day of the next calendar month; and further provided that the last SP Year shall
end on the Lease Expiration Date."
16.    Confidentiality. Notwithstanding any provision to the contrary contained
in the Lease, effective as of the date of this Second Amendment, Landlord and
Tenant hereby acknowledge

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




and agree that Section 29.28 of the Office Lease is hereby deleted and of no
further force or effect, and shall be replaced with the following:
"29.28    Confidentiality. Tenant and Landlord acknowledge that the content of
this Lease and any related documents are confidential information (which related
documentation shall including, but shall not be limited to, any amendments to
this Lease). Except as required by law (including, but not limited to, a valid
order of a court or other governmental body or as otherwise required by law, or
the requirements of the Securities and Exchange Commission (SEC) which apply to
Landlord and Tenant), Tenant and Landlord shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant's or Landlord's employees,
their financial, legal, and space planning consultants and/or prospective
lenders or purchasers of their respective businesses or any part thereof
(provided such third parties agree to maintain the confidential information
strictly confidential). Moreover, Landlord has advised Tenant that Landlord is
the operating partnership of Kilroy Realty Corporation (“KRC”), a public company
whose shares of stock are listed on the New York Stock Exchange, and Landlord
and KRC are subject to the jurisdiction of the Federal Securities and Exchange
Commission, among other governmental regulatory agencies. Landlord and KRC are
obligated to regularly provide KRC’s shareholders and the regulatory agencies
with financial information concerning the Landlord and/or KRC, which information
may include summaries of financial information concerning leases, rents, costs
and results of operations of its real estate business, including any rents or
results of operations affected by this Lease (and any amendments hereto). The
financial consequences of this Lease (and any amendments hereto) and summaries
of information contained in this Lease (and any amendments hereto) may be
disclosed by Landlord and/or KRC as a part of the Landlord’s and/or KRC’s
compliance with governmental and regulatory requirements. Such action by
Landlord or KRC shall be and is hereby permitted. In addition, the terms of this
Section 29.28 shall not apply to any information (a) that has been or which
becomes publicly known, through no wrongful act of either party; (b) which is
rightfully received from a third party who is under no obligation of confidence
to Landlord or Tenant (as the case may be); or (c) which is independently
developed by Landlord or Tenant without resort to the information that has been
disclosed pursuant to this Lease (and any amendments hereto). Notwithstanding
any provision to the contrary contained herein, Landlord may, at any time
following the full execution of this Lease (and any amendments hereto), issue a
press release or series of press releases stating that this Lease has been
executed and the general details of this Lease (including any amendments
thereto) (e.g., the approximate square footage, the approximate total Base Rent
anticipated to be derived by Kilroy over the course of this Lease (including any
amendments hereto), etc.)."

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




17.    Lease Modifications.
17.1    Alterations. Notwithstanding any provision to the contrary contained in
the Lease, Section 8.1 of the Office Lease is hereby amended such that (i) all
references located therein to "Thirty Thousand Dollar(s) ($30,000)" are deleted
and replaced with "Fifty Thousand and 00/100 Dollar(s) ($50,000)," and (ii) all
references located therein to "One Hundred Thousand Dollars ($100,000.00)" are
deleted and replaced with "Three Hundred Thousand Dollars ($300,000.00)."
17.2    Transfers. Section 14.4 of the Office Lease is hereby clarified to state
that any recapture by Landlord will be applicable only to the portion of the
Substitute Premises which was the subject of the proposed Transfer, and not any
other portion thereof. In addition, the sale or transfer of stock in Tenant over
a nationally recognized exchange shall not be deemed a Transfer for purposes of
the Lease (as amended).
17.3    Hazardous Materials. Subject to all of the TCCs of the Lease (including,
but not limited to, the provisions of Section 29.33 of the Office Lease), Tenant
will be permitted to have small quantities of Hazardous Materials in the
Substitute Premises so long as such Hazardous Materials are used in connection
with the Permitted Use of the Substitute Premises and are kept, used and stored
in compliance with all Applicable Laws. If Tenant elects to bring Hazardous
Materials into the Substitute Premises (as more particularly contemplated by the
foregoing), such Hazardous Materials shall be stored, properly packaged and
labeled, disposed of and/or used in accordance with applicable Environmental
Laws. In addition, Tenant agrees that it: (i) shall not cause or suffer to
occur, the release, discharge, escape or emission of any Hazardous Materials at,
upon, under or within the Substitute Premises or any contiguous or adjacent
premises; (ii) shall not engage in activities at the Substitute Premises that
could result in, give rise to, or lead to the imposition of liability upon
Tenant or Landlord or the creation of a lien upon the building or land upon
which the Substitute Premises is located; (iii) shall notify Landlord promptly
following receipt of any knowledge with respect to any actual release,
discharge, escape or emission (whether past or present) of any Hazardous
Materials at, upon, under or within the Substitute Premises; and (iv) shall
promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Substitute Premises or any contiguous or adjacent premises.
At any time following Tenant's receipt of a request from Landlord, Tenant shall
promptly complete a "hazardous materials questionnaire" using the form
then-provided by Landlord.
18.    No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall apply with respect to the
Substitute Premises and shall remain unmodified and in full force and effect.
[Signatures follow on next page]

701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
“LANDLORD”
“TENANT”
KILROY REALTY, L.P.,
a Delaware limited partnership
VOLCANO CORPORATION,
a Delaware corporation
By: KILROY REALTY CORPORATION, 
a Maryland corporation,
general partner
By:    
Name:    
Its:    
By:    
Name:    
Its:    




By:    
Name:    
Its:    
By:    
Name:    
Its:    






701285.05/WLA
214064-00137/12-20-12/eg/eg
 


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




EXHIBIT A
KILROY CENTRE DEL MAR

OUTLINE OF SUBSTITUTE PREMISES


[ex1039secondamendment_image1.jpg]



701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT A
-4-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




[ex1039secondamendment_image2.jpg]

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT A
-4-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




[ex1039secondamendment_image3.jpg]

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT A
-4-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




[ex1039secondamendment_image4.jpg]



701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT A
-4-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------







701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT A
-4-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




EXHIBIT B
KILROY CENTRE DEL MAR
WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
construction of the improvements in the Substitute Premises, which shall be
referred to in this Work Letter as the "Premises." This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the improvements in the Premises desired by Tenant, in sequence,
as such issues will arise during the actual construction thereof. All references
in this Work Letter to Articles or Sections of "this Amendment" shall mean the
relevant portion of Sections 1 through 18 of the Second Amendment to which this
Work Letter is attached as Exhibit B and of which this Work Letter forms a part,
all references in this Work Letter to Articles or Sections of "this Lease" shall
mean the relevant portions of Articles 1 through 29 of the Office Lease being
amended by this Amendment, and all references in this Work Letter to Sections of
"this Work Letter" shall mean the relevant portions of Sections 1 through 6 of
this Work Letter.
SECTION 1

DELIVERY OF PREMISES
1.1    Building Condition. Landlord shall deliver the Premises and Tenant shall
accept the Premises from Landlord in the condition required by Sections 6.2 and
6.3 of the Second Amendment. Notwithstanding the foregoing or any contrary
provision of this Work Letter, to the extent "Code" (as such term is defined in
Section 2.2.3 below) compliance changes with respect to the current condition of
the 3721 Building serving the Premises are required by a building inspector from
the City of San Diego and are not triggered by any non-general office
improvements or alterations included in the Improvements (e.g., improvements in
excess of those considered to be normal office improvements or alterations
typical of an office user) in the Premises requested by Tenant, then Landlord
shall cause such Code compliance changes with respect to the current condition
of the 3721 Building to be performed, at Landlord's sole cost, concurrently with
its performance of the Landlord Work; provided, however, in no event shall any
such Code compliance work to be performed at Landlord's sole cost and expense
pursuant to the foregoing include Code compliance work pertaining to the
Improvements in the Premises.
1.2    Landlord Work. Landlord shall remodel all restrooms, elevator cabs as
well as the first (1st) floor lobby located in the 3721 Building at Landlord's
sole cost (not to be included in Operating Expenses or charged against the
Improvement Allowance) using methods, materials and finishes generally
consistent with those which were recently used in connection with the remodel of
the restrooms, elevator cabs and first (1st) floor lobby located in the 3611
Building (which aforementioned work shall be referred to as the "Landlord
Work"). Subject to "Force Majeure Delays" (as that term is defined in Section
6.7 below) and any Tenant Delay, all of the foregoing work will be completed on
or before the Substitute Premises Commencement Date.
SECTION 2


701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------





IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance (the "Improvement Allowance") in the amount of Four Million One
Hundred Sixty-Seven Thousand Ninety and 00/100 Dollars ($4,167,090.00) (i.e.,
Forty-Five and 00/100 Dollars ($45.00) per rentable square foot of the Premises)
for the costs relating to the initial design and construction of the
improvements which are permanently affixed to the Premises (the "Improvements").
In no event shall Landlord be obligated to make disbursements pursuant to this
Work Letter in the event that Tenant fails to timely pay any portion of the
"Over-Allowance Amount," as defined and as required in Section 4.3.1, nor shall
Landlord be obligated to pay a total amount which exceeds the Improvement
Allowance. Notwithstanding the foregoing or any contrary provision of this
Lease, all Improvements shall be deemed Landlord's property under the terms of
this Lease. Any unused portion of the Improvement Allowance remaining as of
December 31, 2013, shall remain with Landlord and Tenant shall have no further
right thereto.
2.2    Disbursement of the Improvement Allowance. Except as otherwise set forth
in this Work Letter, the Improvement Allowance and the Over-Allowance Amount (if
any) shall be disbursed by Landlord (each of which disbursements shall be made
pursuant to Landlord's disbursement process, including, without limitation,
Landlord's receipt of invoices for all costs and fees described herein) for
costs related to the construction of the Improvements and for the following
items and costs (collectively, the "Improvement Allowance Items"):
2.2.1    Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Work Letter, and payment of the
reasonable and actual fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord's consultants in connection with the
preparation and review of the "Construction Drawings," as that term is defined
in Section 3.1 of this Work Letter;
2.2.2    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings;
2.2.3    The cost of any changes to the Construction Drawings or Improvements
required by all applicable building codes (the "Code");
2.2.4    The "Landlord Supervision Fee", as that term is defined in
Section 4.3.2 of this Work Letter;
2.2.5    The actual out-of-pocket cost of installing telephone and data cabling
in the Premises; provided, however, in no event shall the cost of the foregoing
telephone and data cabling and the installation thereof exceed an amount equal
to Three and 00/100 Dollars ($3.00) per each of the rentable square feet located
within the Premises; and
2.2.6    An amount not to exceed two percent (2%) of the Improvement Allowance
payable to Hughes Marino as Tenant's construction representative; and

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




2.2.7    Plan check, permit and license fees and similar costs incurred in
connection with the Improvements.
Landlord shall not charge any fees for freight elevator use, parking or access
fees in connection with the construction of the Improvements.
2.3    Building Standards. Landlord has established or may establish
specifications for certain Building standard components to be used in the
construction of the Improvements in the Premises. The quality of Improvements
shall be equal to or of greater quality than the quality of such Building
standards, provided that Landlord may, at Landlord’s option, require the
Improvements to comply with certain Building standards. Landlord may make
changes to said specifications for Building standards from time to time. Removal
requirements for Improvements are addressed in Section 6 of this Second
Amendment.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain an
architect reasonably approved by Landlord (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1; provided,
however, Landlord hereby approves "id Studios" as the Architect. To the extent
deemed reasonably necessary by Landlord, Tenant shall retain the engineering
consultants designated by Landlord (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing and HVAC work of the Improvements provided, however, Landlord hereby
approves "MWE" and "McParlane" as the Engineers. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the "Construction Drawings." All Construction Drawings shall comply with the
drawing format and specifications as determined by Landlord, and shall be
subject to Landlord's approval. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
Building plans, and Tenant and Architect shall be solely responsible for the
same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.
3.2    Final Space Plan. On or before December 21, 2012, the Architect shall
have prepared the final space plan for the Improvements in the Premises
(collectively, the "Final Space Plan"), which Final Space Plan shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein, and shall deliver four (4)
hard copies signed by Tenant to Landlord for Landlord's approval, and
concurrently with Tenant's

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




delivery of such hard copies, Tenant shall send to Landlord via electronic mail
one (1) .pdf electronic copy of such Final Space Plan. Landlord shall approve or
reasonably disapprove the Final Space Plan (with a detailed breakdown of the
changes requested in order to obtain Landlord's approval) within five (5)
business days after delivery of the same to Landlord. If Landlord disapproves of
the Final Space Plan, Tenant shall, within three (3) business days following its
receipt of Landlord's disapproval, cause the Architect to revise such plans and
will resubmit the Final Space Plan, as revised, to the Landlord for its
approval; provided that Landlord's approval right shall be limited to those
items disapproved on the previous Final Space Plan or any changes made by Tenant
to such prior Final Space Plan. Such procedure shall be repeated (except that
the time to consent to any revisions will be shortened to three (3) business
days) until the Final Space Plan is approved by Landlord.
3.3    Final Working Drawings. On or before January 31, 2013, Tenant, the
Architect and the Engineers (if any) shall complete the architectural and
engineering drawings for the Premises based on the Final Space Plan. The final
architectural working drawings shall be in a form to allow subcontractors to bid
on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings"). Tenant shall submit four (4) hard copies signed by Tenant of
the Final Working Drawings to Landlord for Landlord's approval, and concurrently
with Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such Final Working Drawings.
Landlord shall approve or reasonably disapprove (with a detailed breakdown of
the changes requested in order to obtain Landlord's approval) the Final Working
Drawings within five (5) business days after delivery of the same to Landlord.
If Landlord disapproves of the Final Working Drawings, Tenant shall, within
three (3) business days from its receipt of Landlord's disapproval, cause the
Architect and/or Engineers to revise such drawings and will resubmit the Final
Working Drawings, as revised, to the Landlord for its approval; provided that
Landlord's approval right will be limited to those items disapproved on the
previous Final Working Drawings or any changes made by Tenant to such prior
Final Working Drawings. Such procedure will be repeated (except that the time to
consent to any revisions will be shortened to three (3) business days) until the
Final Working Drawings are approved by Landlord.
3.4    Permits. The Final Working Drawings shall be approved by Landlord (the
"Approved Working Drawings") prior to the commencement of the construction of
the Improvements. Following Landlord's approval of the Approved Working
Drawings, the Architect shall immediately submit the Approved Working Drawings
to the appropriate municipal authorities for all applicable building and other
permits necessary to allow "Contractor," as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Improvements (the
"Permits"), and, in connection therewith, Tenant shall coordinate with Landlord
in order to allow Landlord, at its option, to take part in all phases of the
permitting process and shall supply Landlord, as soon as possible, with all plan
check numbers and dates of submittal. Notwithstanding anything to the contrary
set forth in this Section 3.4, Tenant hereby agrees that neither Landlord nor
Landlord's consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that the obtaining of the permits
shall be the Architect's responsibility and the obtaining of the certificate of
occupancy for the Premises shall be Contractor's responsibility; provided,
however, that Landlord shall, in any event, cooperate with Tenant and the
Architect in executing permit applications and performing other ministerial acts
reasonably necessary to enable

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




Tenant to obtain any such permit or the Contractor to obtain the certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided
that Landlord may withhold its consent, in its sole discretion, to any change in
the Approved Working Drawings if such change would directly or indirectly delay
the "Substantial Completion" of the Premises as that term is defined in
Section 5.1 of this Work Letter.
3.5    Time Deadlines. Tenant shall use its best, good faith, efforts and all
due diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the "Cost Proposal,"
as that term is defined in Section 4.2 of this Work Letter, as soon as possible
after the execution of this Amendment, and, in that regard, shall meet with
Landlord on a scheduled basis to be determined by Landlord, to discuss Tenant's
progress in connection with the same.
3.6    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 5.1 of this Work Letter, or by any of the other means identified in
Section 29.18 of this Lease, and Tenant and Tenant's Agents are permitted and
authorized to rely on such electronic notices.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Contractor. Promptly following the approval of the Approved Working
Drawings, Landlord shall proceed to competitively bid the Improvements to the
following three (3) contractors (the "Bidding Contractors”): (i) Turner
Construction, (ii) Swinerton Builders, and (iii) Pacific Building Group. The
Bidding Contractor that submits the lowest bid (after necessary adjustments are
made for assumptions, exclusions or qualifications and scheduling requirements
pertaining to such bids) shall be retained by Landlord as the Contractor in
connection with the construction of the Improvements. The Bidding Contractor
retained by Landlord to construct the Improvements pursuant to this Section 4
shall be referred to as the "Contractor."
4.2    Cost Proposal. The bid of the Contractor selected pursuant to Section 4.1
above shall be referred to herein as the "Cost Proposal." Landlord does not
guaranty the accuracy of the Cost Proposal. The date of selection of the
Contractor shall be referred to herein as the "Cost Proposal Delivery Date".
4.3    Construction of Improvements by Contractor under the Supervision of
Landlord.
4.3.1    Over-Allowance Amount. Tenant shall deliver to Landlord cash in an
amount (the "Over-Allowance Amount") equal to the difference between (i) the
amount of the Cost Proposal and (ii) the amount of the Improvement Allowance.
Fifty percent (50%) of the Over-Allowance Amount shall be paid by Tenant within
five (5) business days following the occurrence

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




of the Cost Proposal Delivery Date and the remaining fifty percent (50%) of the
Over-Allowance Amount shall be paid by Tenant to Landlord when approximately
fifty percent (50%) of the Improvements are complete. The Over-Allowance Amount
shall be disbursed by Landlord on a pro-rata basis along with any then remaining
portion of the Improvement Allowance, and such disbursement shall be pursuant to
the same procedure as the Improvement Allowance. In the event that, after the
Cost Proposal Delivery Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Improvements, any additional costs
which arise in connection with such revisions, changes or substitutions or any
other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord's request as an addition to the Over-Allowance Amount. In addition, if
the Final Working Drawings or any amendment thereof or supplement thereto shall
require alterations in the Base Building (as contrasted with the Improvements),
and if Landlord in its sole and exclusive discretion agrees to any such
alterations, and notifies Tenant of the need and cost for such alterations, then
Tenant shall pay the cost of such required changes in advance upon receipt of
notice thereof. Tenant shall pay all direct architectural and/or engineering
fees in connection therewith, plus seven percent (7%) of such direct costs for
Landlord's servicing and overhead. In the event that Tenant fails to deliver the
Over-Allowance Amount as provided in this Section 4.3.1, then Landlord may, at
its option, cease work in the Premises until such time as Landlord receives
payment of the Over-Allowance Amount (and such failure to deliver shall be
treated as a Tenant delay in accordance with the terms of Section 5.2 below).
4.3.2    Landlord's Retention of Contractor. Landlord shall independently retain
Contractor to construct the Improvements in accordance with the Approved Working
Drawings and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the "Landlord Supervision Fee") to Landlord in an amount equal to the product
of (i) two percent (2%), and (ii) an amount equal to the Improvement Allowance
plus the Over-Allowance Amount (as such Over-Allowance Amount may increase
pursuant to the terms of this Work Letter).
4.3.3    Contractor's Warranties and Guaranties. Landlord shall obtain industry
standard guaranties and warranties from the Contractor and the Landlord hereby
assigns to Tenant all warranties and guaranties by Contractor relating to the
Improvements, and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Improvements.
4.3.4    Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within fifteen (15) days after completion of construction of
the Improvements, Contractor and/or Architect shall cause a Notice of Completion
to be recorded in the office of the County Recorder of the county in which the
Building is located in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute and furnish a copy thereof to
Landlord upon recordation, failing which, Landlord may itself execute and file
the same (and Tenant will cooperate as reasonably required to allow the same to
be filed). In addition, immediately after the Substantial Completion of the
Premises, Tenant shall have prepared and delivered to the Building a copy of the
“as built” plans and specifications (including all working drawings) for the
Improvements.
SECTION 5


701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------





COMPLETION OF THE IMPROVEMENTS;
SUBSTITUTE PREMISES COMMENCEMENT DATE
5.1    Ready for Occupancy. The Premises shall be deemed "Ready for Occupancy"
upon the Substantial Completion of the Improvements. For purposes of this Lease,
"Substantial Completion" of the Improvements shall occur upon the completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor, and a Certificate of Occupancy or
a Temporary Certificate of Occupancy, or either of their equivalents (e.g., a
sign off from one of the City's building inspectors), has been obtained for the
Premises, by Landlord or its Contractor.
5.2    Delay of the Substantial Completion of the Premises. Except as provided
in this Section 5.2, the Substitute Premises Commencement Date shall occur as
set forth in the Lease and Section 5.1, above. If there shall be a delay or
there are delays in the Substantial Completion of the Improvements or in the
occurrence of any of the other conditions precedent to the Substitute Premises
Commencement Date, as set forth in the Lease, as a direct, indirect, partial, or
total result of (each, a "Tenant Delay"):
5.2.1    Tenant's failure to timely approve any matter requiring Tenant's
approval or any matter where Landlord has otherwise requested Tenant's approval;
5.2.2    A breach by Tenant of the terms of this Work Letter or the Lease;
5.2.3    Changes in any of the Construction Drawings because the same do not
comply with Code or other applicable laws;
5.2.4    Tenant's request for changes in the Approved Working Drawings;
5.2.5    Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Improvements, as set forth in
the Lease, or which are different from, or not included in Landlord's Building
standards;
5.2.6    Tenant's use of specialized or unusual improvements and delays in
obtaining Permits due thereto;
5.2.7    Any failure by Tenant to timely pay to Landlord any portion of the
Over‑Allowance Amount;
5.2.8    Any acts or omissions of Tenant, or its agents, or employees which
delay or otherwise impede Landlord's ability to obtain a Certificate of
Occupancy, Temporary Certificate of Occupancy, or either of their equivalents
(e.g., a sign off from one of the City's building inspectors); or
5.2.9    Any other acts or omissions of Tenant, or its agents, or employees;
then,

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




notwithstanding anything to the contrary set forth in the Lease or this Work
Letter and regardless of the actual date of the Substantial Completion of the
Improvements, the Substitute Premises Commencement Date shall be deemed to be
the date the Substitute Premises Commencement Date would have occurred if no
Tenant delay or delays, as set forth above, had occurred. Notwithstanding the
foregoing, no Tenant Delay pursuant to this Section 5.2 shall be deemed to have
occurred unless and until Landlord has provided written notice to Tenant
specifying the action or inaction that Landlord contends constitutes a Tenant
Delay. If such action or inaction is not cured within one (1) day after receipt
of such notice, then a Tenant Delay, as set forth in such notice, shall be
deemed to have occurred commencing as of the date such notice was received and
continuing for the number of days Landlord proves Substantial Completion of the
Improvements was in fact delayed as a result of such action or inaction.
SECTION 6

MISCELLANEOUS
6.1    Tenant's Entry Into the Premises Prior to Substantial Completion.
Provided that Tenant and its agents do not interfere with construction of the
Improvements, Contractor shall allow Tenant access to the Premises prior to the
Substantial Completion of the Improvements for the purpose of Tenant installing
overstandard equipment or fixtures (including Tenant's data and telephone
equipment) in the Premises. Prior to Tenant's entry into the Premises as
permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant's entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 6.1..
6.2    Freight Elevators. Landlord shall, consistent with its obligations to
other tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises.
6.3    Tenant's Representative. Tenant has designated John Dahldorf as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is
jdahldorf@volcanocorp.com, who, until further notice to Landlord, shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Work Letter.
6.4    Landlord's Representatives. Landlord has designated Mr. Jake Brehm as
"Project Manager" (whose e-mail address for the purposes of this Work Letter is
jbrehm@kilroyrealty.com), who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter and who shall be responsible for the implementation of all
Improvements to be performed by Landlord in the Premises. With regard to all
matters involving such Improvements, Tenant shall communicate with the Project
Manager rather than with the Contractor. Landlord shall not be responsible for
any statement, representation or agreement made between Tenant and the
Contractor or any subcontractor. It is hereby expressly acknowledged by Tenant
that such Contractor is not Landlord's agent and has no authority whatsoever to
enter into

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]




--------------------------------------------------------------------------------




agreements on Landlord’s behalf or otherwise bind Landlord. The Project Manager
will furnish Tenant with notices of substantial completion, cost estimates for
above standard Improvements, Landlord's approvals or disapprovals of all
documents to be prepared by Tenant pursuant to this Work Letter and changes
thereto.
6.5    Time is of the Essence. Time is of the essence under this Work Letter.
Unless otherwise indicated, all references herein to a "number of days" shall
mean and refer to calendar days.
6.6    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any default by Tenant under the
Lease or this Work Letter (including, without limitation, any failure by Tenant
to fund any portion of the Over-Allowance Amount) occurs at any time on or
before the Substantial Completion of the Improvements, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to the Lease,
Landlord shall have the right to withhold payment of all or any portion of the
Improvement Allowance and/or Landlord may, without any liability whatsoever,
cause the cessation of construction of the Improvements (in which case, Tenant
shall be responsible for any delay in the Substantial Completion of the
Improvements and any costs occasioned thereby), and (ii) all other obligations
of Landlord under the terms of the Lease and this Work Letter shall be forgiven
until such time as such default is cured pursuant to the terms of this Lease.
6.7    Outside Date/Tenant Termination Right. If Landlord does not cause the
Substantial Completion of the Improvements in the Premises on or before February
1, 2014, and the Substitute Premises Commencement Date has not otherwise
occurred as of such date (the "Outside Date"), then the sole remedy of Tenant
for such failure shall be the right to deliver a notice to Landlord (a "OD
Termination Notice") electing to terminate this Lease effective upon the date
occurring forty-five (45) business days following receipt by Landlord of the
Termination Notice (the "OD Termination Effective Date"). The OD Termination
Notice must be delivered by Tenant to Landlord, if at all, not earlier than the
Outside Date nor later than five (5) business days after the Outside Date. If
Landlord causes the Substantial Completion of the Improvements in the Premises
prior to the OD Termination Effective Date, then the OD Termination Notice shall
be of no force or effect, and this Lease shall continue as if the OD Termination
Notice had never been delivered. If Landlord fails to cause the Substantial
Completion of the Improvements in the Premises prior to the OD Termination
Effective Date, then this Lease shall terminate as of the OD Termination
Effective Date. Notwithstanding the above provisions, the Outside Date and the
OD Termination Effective Date shall each be extended for delays beyond the
reasonable control of Landlord, including "Force Majeure Delays", as that term
is defined below, and delays caused by Tenant, Tenant’s agents, employees,
invitees, visitors, subtenants, contractors or any party claiming under them or
for whose acts they are liable (including, but not limited to, any and all
Tenant Delays). "Force Majeure Delays" shall mean any delays resulting from
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the Landlord.

701285.05/WLA
214064-00137/12-20-12/eg/eg
EXHIBIT B
-9-


KILROY CENTRE DEL MAR
[Second Amendment/Substitute Premises Amendment]
[Volcano Corporation]


